On Motion to Vacate Sua Sponte Rehearing.
No party has sought a rehearing from our final judgment announced on August 14, 1991. See 61 Ohio St.3d 366, 575 N.E.2d 134. No new argument and no new evidence have been presented to us since the final judgment was announced on August 14, 1991. Accordingly, the motion to vacate the sua sponte rehearing ordered on October 8, 1991, in 62 Ohio St.3d 1427, 578 N.E.2d 819, is hereby granted.
Moyer, C.J., Holmes, Wright and H. Brown, JJ., concur.
Sweeney, Douglas and Resnick, JJ., dissent.